           4:20-bk-10595 Doc#: 5 Filed: 02/03/20 Entered: 02/03/20 14:13:15 Page 1 of 6


                                       UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF ARKANSAS
                                               CENTRAL DIVISION

Debtor(s) Lawrence E. & Rosie C. Brewer                                                      Case No. 4:20-10595




                                                Arkansas Chapter 13 Plan
                                                    (Local Form 13-1)
___________________________________________________________________________________________________________

 Original Plan              Amended Plan               For an amended plan, all applicable provisions must be repeated
                                                       from the previous plan(s). Provisions may not be incorporated by
                                                       reference from previously filed plan(s).

                                                       List below the sections of the plan that have been changed:
                                                       _________________________________________________________________

                                                       State the reason(s) for the amended plan, including any changes of circumstances
                                                       below. If creditors are to be added, please complete Addendum A as well as file
                                                       any appropriate amended schedules.
                                                       ________________________________________________________________

                                                       ________________________________________________________________

                                                       The Amended Plan is filed:           Before confirmation
                                                                                            After confirmation
 Part 1: Notices
 To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form
               does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules
               and judicial rulings may not be confirmable.

                Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should be
                filed to reflect service in compliance Fed. R. Bankr. P. 2002.

 To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read
               this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney,
               you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your
               attorney must file a written objection to confirmation with the United States Bankruptcy Court either electronically (if filer
               is approved for electronic filing) or at the following addresses:

                     For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions):
                      United States Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                     For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana Divisions):
                      United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                The objection should be filed consistent with the following timelines:

                      Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                      concluded.

                      Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting): Within
                      the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the plan.

                      Amended plan: Within 21 days after the filing of the amended plan.


              The court may confirm this plan without further notice if no objection to confirmation is timely filed.
        Debtor(s) _____________________________
          4:20-bk-10595                                    Case No. 14:13:15
                          Doc#: 5 Filed: 02/03/20 Entered: 02/03/20 _______________
                                                                             Page 2 of 6

  The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
  includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will
  be ineffective if set out later in the plan.
         A limit on the amount of a secured claim, set out in Section 3.4, which may
   1.1                                                                                            Included        Not included
         result in a partial payment or no payment at all to the secured creditor.
   1.2 Nonstandard plan provisions, set out in Part 8.                                                   Included          Not included


 Part 2: Plan Payments and Length of Plan
  2.1   The debtor(s) will make regular payments to the trustee as follows:

   Original plan: The debtor(s) will pay $725.00 per month to the trustee. The plan length is 60 months.

        Amended plan: Plan payments will change to $________ per month beginning on the later of the date of filing of the amended
        plan or ________. The plan length is ________ months.

        The following provision will apply if completed:

             Plan payments will change to $955 per month beginning June 2020, ( when FFO lease is paid off) then will change to
        1041.68 on December 2022 (when Rental Concepts is paid off)
             .
        The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
        period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are
        specified, additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this
        plan.
  2.2   Payments shall be made from future income in the following manner:
        Name of debtor Lawrence E. & Rosie C. Brewer

                Direct pay of entire plan payment or ________ (portion of payment) per month.
  2.3   Income tax refunds.
            Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.
            Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
        return and will turn over to the trustee all income tax refunds received during the plan term.

           Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each income
        tax return filed during the plan term within 14 days of filing.

  2.4 Additional payments.
         None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.
  Part 3: Treatment of Secured Claims
  3 . 1 Adequate Protection Payments.
             None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
             The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
         indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
         by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
         adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
         adequate protection payments will be limited to funds available.
                Creditor and last 4                                       Monthly
                                          Collateral                                                   To be paid
           digits of account number                                       payment amount
           England Motors                 2008 Ford Escape                $100.00                           Preconfirmation
                                                                                                            Postconfirmation
           United Auto Credit 2004 Ford F-150                             $100.00                           Preconfirmation
           Corp.                                                                                            Postconfirmation
  3 . 2 Maintenance of payments and cure of default (long term-debts, including debts secured by real property that debtor(s)
        intend to retain).
            None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
            The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, including any
        changes required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed
        either by the trustee or directly by the debtor(s), as specified below. The debtor(s) will resume payments to the creditors upon
        completion of the plan, pursuant to the terms of the respective agreements. Any existing arrearage will be paid in full through
        disbursements by the trustee, with interest, if any, at the rate stated.
        The current contractual installment payments for real estate may be increased or decreased, and the plan payment increased, if
        necessary, based upon information provided by the creditor and upon the absence of objection from the debtor(s) under applicable
        rules. Unless otherwise ordered by the court, the amounts listed on a filed and allowed proof of claim will control over any contrary
        amounts listed below as to the current installment payment and arrearage amount. If relief from the automatic stay is ordered

Arkansas Plan Form - 8/18                                                                                                            Page 2
         Debtor(s) _____________________________
           4:20-bk-10595                                    Case No. 14:13:15
                           Doc#: 5 Filed: 02/03/20 Entered: 02/03/20 _______________
                                                                              Page 3 of 6

        as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this
        paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the
        plan.
                                                                      Monthly                                       Interest rate,
          Creditor and last                            Monthly                        Estimated     Monthly
                                                                      installment                                   if any, for
          4 digits of           Collateral             installment                    arrearage     arrearage
                                                                      payment                                       arrearage
          account number                               payment                        amount        payment
                                                                      disbursed by                                  payment
          James & Jerry Property                 @ $400.00               Debtor(s)    $1,800.00 $50.00                   -
          Key        Family 504 S.E. 4th,                                Trustee
          Trust                  England,        AR
                                 72046
  3.3   Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).
            None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
            Claims listed in this subsection consist of debts that were:
            (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
            acquired for the personal use of the debtor(s) (“910 car claims”), or
            (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value
            (‘PMSI within one year”).
        The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and interest
        at the rate stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof of claim will
        control over any contrary amounts listed below, except as to value, interest rate and monthly payment.
           Creditor and last 4                                             Debt/
                                                             Purchase                         Value of                        Monthly
           digits of account Collateral                                    estimated                            Interest rate
                                                             date                             collateral                      payment
           number                                                          claim
          England Motors           2008       Ford              -          $1,000.00         $1,000.00         5%                $43.87
                                   Escape
          United      Auto         2004 Ford F-150               -         $7,678.00         $7,678.00         5%                $144.89
          Credit Corp.
  3.4 Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
      modification of undersecured claims.
          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
      The remainder of this paragraph will be effective only if there is a check in the box “included” in § 1.1.
  3.5 Surrender of collateral.
          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
  3.6 Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
      in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
      completed.
  Part 4: Treatment of Fees and Priority Claims
  4.1  General.
       Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition interest.
  4.2 Trustee’s fees.
       The trustee’s fees are governed by statute and may change during the course of the case.
  4.3 Attorney’s fees.
       The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
       approved by the court:
            Amount paid to attorney prior to filing: $0
            Amount to be paid by the trustee:            $3,500 + 13.50 mailing fees
            Total fee requested:                         $3,513.50
      Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from funds
      paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of the total
      disbursed to creditors each month provided in the application approved by the court.

             The initial fee and percentage rate requested in the application are $1,500 and 25%, respectively.

4.4 Priority claims other than attorney’s fees and those treated in § 4.5.

        Filed and allowed priority claims (usually tax claims), including without limitation, the following listed below, will be paid in full in
        accordance with 11 U.S.C. § 1322(a)(2), unless otherwise indicated. For claims filed by governmental units, the categorization
        of the claim by the creditor (secured, priority, nonpriority unsecured) and amounts shall control over any contrary amounts unless
        otherwise ordered by the court.
  4.5   Domestic support obligations.
            None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.
 Part 5: Treatment of Nonpriority Unsecured Claims

Arkansas Plan Form - 8/18                                                                                                                Page 3
        Debtor(s) _____________________________
          4:20-bk-10595                                    Case No. 14:13:15
                          Doc#: 5 Filed: 02/03/20 Entered: 02/03/20 _______________
                                                                             Page 4 of 6

  5.1   Nonpriority unsecured claims.
        Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7 case.
        Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated below. For
        above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool (monthly disposable
        income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable income pool based on the
        following circumstances: _________________________________________________________________________________
  5.2   Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.
            None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

  5.3   Maintenance of payments and cure of any default on nonpriority unsecured claims.
          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.
 Part 6: Contracts, Leases, Sales and Postpetition Claims
  6.1 Executory Contracts and Unexpired Leases.
          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
      The executory contracts and unexpired leases listed below are assumed or rejected as indicated.
          Assumed items. The following executory contracts and unexpired leases are assumed, and payments due after the filing of
      the case will be paid directly by debtor(s), or by the trustee, as set forth below. Debtor(s) propose to cure any default by paying
      the arrearage on the assumed leases or contracts in the amount listed on the filed and allowed proof of claim, if contrary to the
      amount listed below.
                                Description of                                            Number of                       Monthly
                                                        Payment to Payment                                Arrearage
         Creditor               contract or                                               remaining                       arrearage
                                                        be paid by        amount                          amount
                                property                                                  payments                        payment
         FFO Home               Bed stand and               Debtor(s)     $230            4               N/A             N/A
                                chest                       Trustee
         Rental Concepts        Tires                       Debtor(s)     $86.68          22              N/A             N/A
                                                            Trustee
  6.2 Sale of assets.
           None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.
  6.3 Claims not to be paid by the trustee.
           None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.
  6.4 Postpetition claims.
          None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.
 Part 7: Vesting of Property of the Estate
  7.1   Property of the estate will vest in the debtor(s) upon:
           plan confirmation.
           entry of discharge.
           other: _________________________________________________________
 Part 8: Nonstandard Plan Provisions
           None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
      Under Bankruptcy Rule 3015.1(c), nonstandard provisions must be set forth below. A nonstandard provision
      is a provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set
      out elsewhere in this plan are ineffective.
  8.1 The following plan provisions will be effective only if there is a check in the box “included” in § 1.2.
 Part 9: Signatures
        By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an
        attorney, certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
        those contained in plan form used in the Eastern and Western Districts of Arkansas, other than any
        nonstandard provisions included in Part 8.

                  /s/ Kent Pray
                  _____________________________________                       Date January 3, 2020
                  Signature of Attorney for Debtor(s)

                              Addendum A – For Amended Plans
                 Listing of Additional Creditors and Claims for Plan Purposes
Note: While additional creditors may be listed on Addendum A, the debtor(s) also must file amended schedules as
appropriate.
A.1     Prepetition Nonpriority Unsecured Claims.
    The following are creditors with prepetition nonpriority unsecured claims that are added to the plan. These creditors
    will be provided treatment as described in Part 5.1 of the plan.


Arkansas Plan Form - 8/18                                                                                                         Page 4
        Debtor(s) _____________________________
          4:20-bk-10595                                    Case No. 14:13:15
                          Doc#: 5 Filed: 02/03/20 Entered: 02/03/20 _______________
                                                                             Page 5 of 6


A.2     Postpetition Nonpriority Unsecured Claims.
    The following are creditors with postpetition nonpriority unsecured claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6)
    that are added to the plan by the debtor(s). The creditors listed below are entitled to participate in the debtor(s)’
    bankruptcy case at the election of the creditor.
    A creditor may elect to participate in the plan by filing a proof of claim for the postpetition claim. The claim
    will be treated as though the claim arose before the commencement of the case and will be provided treatment
    as described in Part 5.1 of the plan. Upon completion of the plan and case, any unpaid balance of such claim
    may be subject to discharge.


                                 CERTIFICATE OF MAILING
    I, the undersigned, hereby certify that copies of the foregoing notice and attached Plan have been mailed or provided
through ECF to the following:


    Legal Division                       Internal Revenue Service
    Employment Security Div.                 PO Box 7346
    P. O. Box 2981                       Philadelphia, PA 19101
    Little Rock, AR 72203

    Legal Division
    Dept. of Finance & Admin.
    P.O. Box 1272
    Little Rock, AR 72203


    U. S. Attorney
    Eastern District
    P. O. Box 1229
    Little Rock, AR 72203

    Jack W. Gooding
    Chapter 13 Standing Trustee
    P.O. Box 8202
    Little Rock, AR 72221-8202
    (ECF)

and to all creditors whose names and addresses are set forth below:

Dated: January 3, 2020




                         \s\ Kent Pray
                         _________________________
                         Kent Pray, Bar No. 91228
                         Christian W. Frank, Bar No. 01219
                         PRAY LAW FIRM, P.A.
                         P. O. Box 94224
                         N. Little Rock, AR 72190
                         (501) 771-7733

Arkansas Plan Form - 8/18                                                                                           Page 5
       Debtor(s) _____________________________
         4:20-bk-10595                                    Case No. 14:13:15
                         Doc#: 5 Filed: 02/03/20 Entered: 02/03/20 _______________
                                                                            Page 6 of 6




                                 AHG/Baptist Health
                                 PO Box 23840
                                 Little Rock, AR 72221
                                 Capital One
                                 PO Box 60599
                                 City of Industry, CA 91716-0599
                                 England Motors
                                 102 N. Main
                                 England, AR 72046
                                 FFO Home/Synchrony Bank
                                 Attn Bankruptcy Dept.
                                 P O Box 965064
                                 Orlando, FL 32896-5054
                                 James & Jerry Key
                                 Family Trust
                                 4206 Glenda Lane
                                 Benton, AR 72019
                                 LinCare
                                 P.O. Box 25456
                                 Oklahoma City, OK 73125-0456
                                 Rental Concepts RW#2406
                                 11342 West markham
                                 Little Rock, AR 72211
                                 United Auto Credit Corp.
                                 PO Box 660017
                                 Dallas, TX 75266-0017




Arkansas Plan Form - 8/18                                                                 Page 6
